Title: Thomas Jefferson to Dabney Carr, 27 February 1813
From: Jefferson, Thomas
To: Carr, Dabney


          Dear Sir Monticello Feb. 27. 13.
          I put the inclosed under cover to you, leaving it open for your perusal in the hope you will stick a wafer in it after perusal and have it safely delivered. I do it because I do not know the present state of mr Randolph’s mind, and whether it may not want jogging & perhaps encouragement in a business of which it has so long lost sight. in this case I will pray you to use any urgency you can with propriety, as dispatch is extremely interesting for the friend whom I am endeavoring to serve, & still more so to his family. the offer now made for his tenement is greatly beyond what had ever been expected. your friends in this neighborhood are all well. accept assurances of my affection & respect.
          
            Th:
            Jefferson
        